                                                 Case 3:15-cv-00785-JBA Document 315 Filed 06/02/20 Page 1 of 1

                                              Case 20-489, Document 60, 05/28/2020, 2849968, Page1 of 1




                                 UNITED STATES COURT OF APPEALS
                                            FOR THE
                                         SECOND CIRCUIT



         At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 28 day of May , two thousand twenty:

 FIH, LLC

 V.                                                                           STIPULATION
                                                                              Docket Number: [20-0489]
 Foundation Capital Partners, LLC, et al.



            The undersigned counsel for the parties stipulate that the above-captioned case is withdrawn

without costs or attorneys' fees and pursuant to Local Rule 42.1. Appellant may reinstate the case by

filing written notice with the Clerk, and serving such notice upon the undersigned appellee, by

June 16, 2020. The time, if any, tolled under LR 31.2 begins to run again from the date of

appellant's reinstatement notice to the Clerk.

            If not timely reinstated, the appeal shall be mandated pursuant to FRAP 41.


Date: May 28, 2020
                                                                              At me
                                                                                    jo                    r- 34pellant

                                                                              Jeffrey Q. Smith, Phillips Nizer LLP
                                                                              Print Name and Firm

Date: May 28, 2020
                                                                              /s/ Joseph M. Pastore
                                                                               Attorney for Appellees

                                                                              Joseph M. Pastore, Pastore & Dailey LLC
                                                                              Print Name and Firm




1441290.1
